                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                   Case No. 18-20255
                                         HON. VICTORIA A. ROBERTS
v.

JAMES WARNER - D4,

         Defendant.
______________________________/


 ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
   OF ORDER DENYING MOTION FOR NEW TRIAL [ECF No. 159]


      James Warner filed a motion for reconsideration of this Court’s order

denying his motion for a new trial. Warner does not show any “palpable

defect” in the Court’s order, and the Court DENIES his motion.

      I.    BACKGROUND

      The facts of this case are set forth in this Court’s order denying

Warner’s motion for a new trial [ECF No. 153]. The Court denied his motion

for a new trial because the premise of the motion – that Warner requested

counsel different from his counsel of record, and the Court denied that

request – is a fallacy.



                                     1
        II.      LEGAL STANDARD

        To succeed on a motion for reconsideration “[t]he movant must not only

demonstrate a palpable defect by which the court and the parties and other

persons entitled to be heard on the motion have been misled but also show

that correcting the defect will result in a different disposition of the case.” E.D.

Mich. LR 7.1(h)(3). A “palpable defect” is a “defect that is obvious, clear,

unmistakable, manifest, or plain.” United States v. Cican, 156 F.Supp.2d

661, 668 (E.D. Mich. 2001) (J. Gadola).

        Warner fails to demonstrate any “obvious, clear, unmistakable,

manifest, or plain” defect in the Court’s denial of his motion for a new trial.

        III.     ANALYSIS

        In this motion, Warner tries to reframe the issue that was before the

Court in May 2019 when he filed his emergency motion to adjourn his trial

date.

        The true landscape of the issue is this:
                There were three requests for adjournment – all of which the
                 Court granted – prior to the request for adjournment at issue.

                Six days before the fourth scheduled trial date, Warner’s trial
                 counsel, Robert Harrison, sent an email to the Court about back
                 and leg pain. He said his client was aware of his limitations, and
                 that he may need accommodations during trial. No request to
                 adjourn the trial was made.

                                           2
 The Court tried to finalize a trial schedule the next day and said
  it may contain a mix of half and full days. Harrison emailed the
  Court the day after, seeking an adjournment. He said he could
  not do full days, and that “IF” the trial was adjourned, he would
  arrange to have an additional lawyer try the case with him so that
  his back issues would not be a “consideration at the time of the
  new trial date.” The Court decided not to handle the issue via
  email; it told Harrison to file a motion.

 The next day, Harrison filed an emergency motion to adjourn
  trial. He did not mention the need for another attorney. He took
  issue with the trial schedule. He said health issues would impair
  his performance. Harrison expressed concerns with a “truncated”
  schedule and artificial limitations the Court might place on
  Warner’s right to cross examine witnesses. Harrison stated,
  “defense counsel’s health issues make this truncated schedule
  an impossibility.”
 In denying the motion, the Court addressed Harrison’s issue with
  the trial schedule and proposed several schedules, including one
  that completely granted Harrison’s request for half days and
  which anticipated a week-long break as well. It included 4 half
  days; a weekend plus two days of break from trial; two half days
  of trial, a weekend plus a day break from trial; three half days of
  trial; a week break; one full day of trial and two half days. The
  parties declined this schedule and opted for the one that included
  a mix of half and full days and which fully extended to the parties
  the amount of time they said they needed for trial. No schedule
  the Court proposed gave the parties less time than they said they
  needed for the presentation of evidence.

 During trial, the Court granted Harrison every accommodation he
  requested. A stand-up desk provided by the Court was barely
  used by Harrison.
 A licensed attorney assisted Harrison every day of trial. He
  participated in trial proceedings through objections, motions, and
  argument.



                             3
      Warner sets out two arguments for reconsideration: (1) the Court

misinterpreted U.S. v. Gonzalez-Lopez, 548 U.S. 140 (2006) and misapplied

Abby v. Howe, 742 F.3d 221 (6th Cir. 2014); and (2) the Court’s denial of

Warner’s motion for a new trial because he did not make an explicit motion

for a second retained counsel is a “palpable defect” because the Court failed

to make an appropriate judicial inquiry. Both arguments fail.

      1. The Court Did Not Misinterpret the Supreme Court nor the Sixth
         Circuit in its Order Denying Warner’s Motion for a New Trial –
         There is No Binding Precedent that the Sixth Amendment Right
         to Counsel of Choice Applies to Secondary or Additional
         Counsel
      Warner says U.S. v. Gonzalez-Lopez, 548 U.S. 140 (2006), held the

right to retained counsel encompasses a right to additional trial counsel

requested before trial. Warner is incorrect.

      Gonzalez-Lopez informed his retained attorney, Fahle, that he wanted

Low to be his only attorney. Id. at 142. The Court granted Fahle’s motion to

withdraw. Because of alleged ethics violations, the trial court denied Low’s

pro hac vice admission, thus denying Gonzalez-Lopez counsel of choice.

Gonzalez-Lopez retained another attorney – Dickhaus. Id. at 143. At trial,

Low was denied admission again, and the trial court denied Dickhaus’s

request “to have Low at counsel table with him.” Id. at 144.



                                      4
      Warner says Gonzalez-Lopez holds that the right to counsel of choice

is denied when the trial court erroneously rejects “the opportunity for the

appearance of a second retained counsel on behalf of the accused both

before trial in place of prior counsel, and at trial along with another retained

attorney.” This is incorrect.

      The Supreme Court held the Sixth Amendment guarantees a

defendant the right to be represented by the otherwise qualified attorney he

can afford to hire, or who is willing to represent the defendant pro bono. But,

Gonzalez-Lopez retained Dickhaus only because the trial court erroneously

denied his choice of Low to be his only attorney. The Supreme Court’s

holding was not that Gonzalez-Lopez had a right to have two attorneys

represent him.

      Further, Warner’s interpretation of Gonzalez-Lopez is not supported by

the Sixth Circuit. The Sixth Circuit was clear in Abby v. Howe when it said:

            [T]here is no Supreme Court precedent – including
            Gonzalez-Lopez – that squarely addresses the
            scope of the right to counsel of choice in the multiple-
            counsel context. Although Abby is correct that at
            least two circuit courts have determined that the right
            to counsel of choice applies to second or secondary
            counsel, see Rodriguez v. Chandler, 492 F.3d 863,
            864-65 (7th Cir. 2007); United States v. Laura, 607
            F.2d 52, 55-57 (3d Cir. 1979), the Supreme Court
            has not weighed in on the matter. We need not stake
            out a position on the issue at this time.


                                       5
Abby v. Howe, 742 F.3d 221, 227 (6th Cir. 2014). Neither the Supreme Court

nor the Sixth Circuit has staked out a position on whether the Sixth

Amendment right to counsel of choice applies to secondary – or in this case,

a third – counsel of choice.

      The holding of Gonzalez-Lopez is of no moment, however, since

Warner never requested that Harrison and his associate be replaced, and

never requested additional counsel.

      2. Even if the Sixth Amendment Right to Counsel of Choice
         Applied to Additional Counsel, Warner Did Not Express
         Dissatisfaction with Harrison. The Court Had No Duty to
         Inquire.
      Warner frames the issue as one where the Court denied his pretrial

requests for continuances “so that additional counsel could be retained.” This

is simply not true. Except for the fourth and final request, the Court granted

all requests for continuances. And, that request was not so that additional

counsel could be retained. The fourth request took issue with full days of trial

and simply said if the Court did adjourn, Harrison would arrange for additional

counsel to try the case with him. A request for additional counsel was never

made. That critical difference distinguishes Warner’s case from those that he

relies upon.




                                       6
         Warner directs the Court to Benitez v. United States, 521 F.3d 625 (6th

Cir. 2008). Benitez was a Spanish speaking defendant who told his attorney

the night before his sentencing hearing that he no longer wanted his

representation. The attorney told the Court this at the sentencing hearing. Id.

at 628. Through an interpreter, Benitez reiterated several times that he did

not want his attorney to represent him, but Benitez allowed for his attorney

to “speak” for him after learning he would still be sentenced even after

requesting that his attorney no longer represent him. Id. at 635.

         In Benitez, the Sixth Circuit found the district court did not sufficiently

inquire into Benitez’s statements that he no longer wanted his attorney to

represent him. It also held that even though Benitez did not explicitly request

a new attorney, “his statements were sufficient to trigger the district court’s

obligation to inquire into his dissatisfaction” with his attorney. Id. But, Benitez

– unlike Warner – made his dissatisfaction with his only attorney abundantly

clear.

         Judicial inquiry is triggered “only when the defendant apprises the court

of his desire to effect a change in representation by way of ‘a motion, or

something that approximates such a motion.’” Id. at 634. But, the Sixth Circuit

held in United States v. Iles, 906 F.2d 1122 (6th Cir. 1990) that “[t]he need

for inquiry will not be recognized, however, where the defendant has not


                                          7
evidenced his dissatisfaction or wish to remove his appointed counsel.” Id.

at 1131.

     The Sixth Circuit expanded Iles to privately retained counsel in Benitez.

The Government argued in Benitez that the Iles’ principles applied only to

cases involving the substitution of appointed counsel. The Sixth Circuit

rejected this argument:

           [T]his reading ignores the more general principle
           underlying Iles, which is that where a district court is
           on notice of a criminal defendant’s dissatisfaction
           with counsel, the court has an affirmative duty to
           inquire as to the source and nature of that
           dissatisfaction – regardless of whether the attorney
           is court-appointed or privately retained.
Benitez, 521 F.3d at 634.
     Warner suggests that the Court abused its discretion because it was

put on notice that he requested different counsel, and denied that request

without an adequate inquiry. The Court was certainly on notice that Harrison

suffered from back issues and pain. But that did not mean the Court divined,

or should have divined, that Warner wanted new or additional counsel, or

that he was dissatisfied with counsel of record. To trigger the Court’s

obligation to inquire, there needed to be more than an email suggesting

Harrison would arrange to have additional counsel try the case with him “if”

the trial date was adjourned, or if the schedule was not adjusted.


                                      8
      Harrison assured the Court that Warner was aware of his limitations.

Neither Harrison nor Warner directly requested to change the status of

Warner’s representation. Even if the Court was put on notice when it received

an email from Harrison saying he may need an accommodation, matters of

such import must be brought to the attention of the Court through a motion

or something that approximates a motion. An email is not that. The Court

invited a motion. The motion filed did not request additional or different

counsel.

      3. Assuming Harrison’s Email Triggered the Court’s Duty to
         Inquire, the Court’s Invitation to File a Motion was the
         Appropriate Inquiry
      Warner says the Court failed to conduct an appropriate inquiry into

Harrison’s health status and into his request “to have the opportunity to retain

additional counsel.” After Harrison sent the email to the Court saying he

could not do full trial days, and that he would arrange for an additional

attorney to try the case with him if the trial was adjourned, the Court told him

to file a motion. This was the appropriate inquiry Warner claims the Court did

not make.

      The Court ruled on the arguments set forth in the motion: Harrison

asked for an adjournment because he said the Court’s directive to conclude

trial by June 5th jeopardized Warner’s right to a full and fair trial, and

                                       9
Harrison’s health issues made the truncated schedule impossible. Harrison

had the opportunity to elaborate on the need for additional counsel. He made

no mention of this in his motion.

      The failure to include a request for additional counsel in his motion for

emergency adjournment is fatal to this request for new trial. That failure does

not translate into a violation of Warner’s Sixth Amendment right to counsel

of choice by the Court.

      IV.   CONCLUSION
      Warner never expressed dissatisfaction with Harrison directly to the

Court, or a desire to remove him. Harrison never said Warner was

dissatisfied with him. Warner never requested to be represented by a third

attorney or by an attorney who would substitute for Harrison. One day after

Harrison said he could not do full day trials, the Court announced a schedule

which gave Harrison all the time he said he needed to try the case, which

extended over four weeks, and which included only one full day. Harrison

declined this schedule.

      Nothing put the Court on notice of any dissatisfaction with Harrison or

triggered an obligation to inquire about Harrison’s ability to represent

Warner. Contrary to Warner’s representations in his Reply – that the Court

did not inquire or consider Harrison’s “physical status” in its Order denying

                                      10
Warner’s motion for a new trial – the Court did that precisely and stated it

was prepared to extend whatever courtesy Harrison required in the

courtroom to address his pain and fatigue. The Court proposed two

alternative schedules – one that directly resolved Harrison’s purported issue

with full days.

      The Court did not violate Warner’s right to counsel of choice or any

Sixth Amendment protections he was due.

      Warner’s Motion for Reconsideration is DENIED.

      IT IS ORDERED.



Date: October 30, 2019                         s/ Victoria A. Roberts
                                               Victoria A. Roberts
                                               United States District Judge




                                     11
